DETAILED ACTION

Response to Arguments
This Office Action is responsive to Applicant’s pre-appeal submission of Jan. 4, 2022.
The finality of the previous Office Action is withdrawn. 
Applicant’s arguments, see Pre-Appeal Brief Request for Review, filed Jan. 4, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4-12, 14-16, 18-21, 23 and 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered reference.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-12, 14-16, 18-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588) in view of Manni et al. (US 6,975,294).
With regard to claim 1, Feldkhun et al. disclose an imaging system configured to form images of a target (object 204) based on a plurality of reflected light signals, the imaging system comprising: (e. g. as shown in Fig. 2)

A light transmission assembly (201) configured to transmit a plurality of light signals towards the target, wherein each of the plurality of light signals has a 

A light detector assembly (202) configured to receive and detect the plurality of light signals  (213) reflected from the target and distinguish each of the plurality of light signals based on the unique characteristic of each of the plurality of light signals (spectral filters produce images with different spectra on different regions of a detector array (218), thus distinguishing the light signals)
Feldkuhn is also concerned with reducing coherent artifacts in the radiation pattern from the light source, such as speckle, which is a source of noise in three-dimensional locating using coherent illumination (Para. [0093]).
Feldkuhn does not specifically disclose that each of the plurality of light signals has a different shade of a similar color, i. e. have a set of closely spaced wavelengths.  However, Manni  teaches in a related field of endeavor, a laser imaging system with reduced speckle. Specifically, Manni teaches (see Figs. 1-2 ) a color illumination channel of a projection display comprising a plurality of lasers which have slightly different center wavelengths (and therefore, different shades)  of the same color; for example red, green, or blue (2nd col. lines 45-58). The broader spectral width (approximately 5-15 nm) of the combined lasers of a particular color reduce speckle in the reflected light (2nd col. lines 12-20). Examples of the spectrum produced by lasers are shown in Figs. 5-8, in this case five lasers produces a light signal with a different wavelength (shade) of a similar color (red). Configuring the wavelengths of the lasers in the light transmission assembly of Feldkhun to have a different shade of a similar color as taught by Manni results in the claimed invention. It would have been obvious to one skilled in the art, e. g. 
With regard to claims 2 and 16, the unique characteristic is (in one embodiment of Feldkuhn) a wavelength (from filtering by wavelength [0072]).
With regard to claim 4-5, in Feldkuhn the plurality of light signals are pulses of different wavelengths that are emitted simultaneously [0045] and the illuminated object may be at an arbitrarily long distance. Therefore, the time between the light transmission and the light detection can be an arbitrarily long time, in particular longer than the time until the next pulse of a given wavelength  is emitted. This is described in reference to motion of the object which reflects the light in para. [0042].
With regard to claims 6 and 18, the plurality of light signals are transmitted along a common axis (in the embodiment of Feldkuhn Fig. 2, 229 are parallel to an axis, Fig. 3, axis along 309, in Fig. 6 along 516).
With regard to claim 7, the transmitter is configured to multiplex the plurality of light signals into a common beam (e. g. Feldkuhn Fig. 5 via optical elements 506, 511 and 514).
With regard to claim 8, the light transmission assembly of Feldkuhn comprises a plurality of light transmitters (radiation sources  207 with filters 209) which are each configured to transmit one of the light transmitters.
With regard to claims 9-10, the light detector assembly in one embodiment of Feldkuhn comprises a plurality of detectors (pixels 221) wherein each one is configured  (by spectral filter 222) to receive a respective one of the light signals.
With regard to claims 11 and 20, dichroic beam splitters (partial mirrors) are employed to reflect a particular wavelength (Feldkuhn [0080]).

With regard to claims 14 and 23, the light detector assembly comprises dispersive elements (gratings or prisms (723) Fig. 7) to divert the light signals to respective detectors.
With regard to claim 15, Feldkuhn discloses an imaging method configured to form images of a target based on a plurality of reflected light signals, comprising
Transmitting a plurality of light signals towards the target, wherein each of the plurality of light signals has a unique characteristic that differs from the other of the plurality of light signals (e. g. different spectra) [0045]


Detecting the plurality of light signals reflected from the target, and
Distinguishing each of the plurality of light signals based on the unique characteristic of each (by means of spectral filters, placed in front of detector array)
Feldkuhn is also concerned with reducing coherent artifacts in the radiation pattern from the light source, such as speckle, which is a source of noise in three-dimensional locating using coherent illumination (Para. [0093]).
Feldkuhn does not specifically disclose that each of the plurality of light signals has a different shade of a similar color, i. e. have a set of closely spaced wavelengths.  However, Manni  teaches in a related field of endeavor, a laser imaging system with reduced speckle and its method of operation. Specifically, Manni teaches (see Figs. 1-2) a color illumination channel nd col. lines 45-58). The broader spectral width (approximately 5-15 nm) of the combined lasers of a particular color reduce speckle in the reflected light (2nd col. lines 12-20). Examples of the spectrum produced by lasers are shown in Figs. 5-8, in this case five lasers produces a light signal with a different wavelength (shade) of a similar color (red). Configuring the wavelengths of the lasers in the light transmission assembly of Feldkhun to transmit a different shade of a similar color as taught by Manni results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose the lasers to transmit light as in the configuration of Manniin order  to reduce speckle noise in the detected light signal in the imaging method of Feldkhun.
With regard to claim 19, the transmitting comprising filtering the light signals through spectral filters (209).
With regard to claim 24, Feldkuhn discloses a LIDAR (including distance estimation [0016]) system configured to form images of a target based on a plurality of reflected laser signals, comprising (see Fig. 2 and para. [0045])
a light transmission assembly (201) configured to transmit a plurality of laser (212) (note laser diodes in para. [0084]) signals towards the target, wherein each of the plurality of laser signals has a unique wavelength that differs from the other of the plurality of laser signals, wherein each of the plurality of light signals is transmitted from the light transmission assembly and multiplexed into a common beam along a common optical axis (229); and
a light detector (202) assembly configured to receive and detect the plurality of laser signals reflected from the target and distinguish each of the plurality of laser signals based on the unique wavelength of each of the plurality of laser signals,
wherein the light transmission assembly transmits each of the plurality of laser signals before a first one of the plurality of laser signals is received by the light detector assembly, wherein no two laser signals having a same one of the unique characteristic are en route between the light transmission assembly and the light detector assembly at the same time (device may operate in a single shot mode wherein only a single pulse of each wavelength is used [0053], and for a target object at an arbitrary distance, the time between the light transmission and the light detection can be an arbitrarily long time, in particular longer than the time until the next pulse of a given wavelength  is emitted. This is described in reference to motion of the object which reflects the light in para. [0042].
Feldkuhn is also concerned with reducing coherent artifacts in the radiation pattern from the light source, such as speckle, which is a source of noise in three-dimensional locating using coherent illumination (Para. [0093]).
Feldkuhn does not specifically disclose that each of the plurality of light signals has a different shade of a similar color, i. e. have a set of closely spaced wavelengths.  However, Manni  teaches in a related field of endeavor, a laser imaging system with reduced speckle. Specifically, Manni teaches (see Figs. 1-2 ) a color illumination channel of a projection display comprising a plurality of lasers which have slightly different center wavelengths (and therefore, different shades)  of the same color; for example red, green, or blue (2nd col. lines 45-58). The broader spectral width (approximately 5-15 nm) of the combined lasers of a particular color reduced speckle in the reflected light (2nd col. lines 12-20). Examples of the spectrum produced by lasers are shown in Figs. 5-8; in this case five lasers produce a light signal with a different wavelength (shade) of a similar color (red). Configuring the wavelengths of the lasers in the light transmission assembly of the LIDAR system of Feldkhun to have a different shade of a similar color as taught by Manni results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose the laser configuration of Manni in order to reduce speckle noise in the detected light signal in the LIDAR system of Feldkhun.
Claims 13 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun  and Manni as applied to claims 1 and 15 above, and further in view of Cable et al. (US 2014/0028997).  Feldkhun discloses that the lasers in the light source are tunable (para. [0089]) but does not give details. However, Cable et al. in a similar field of endeavor teaches that a laser is tunable by means of moving partial reflector (gain material between flexible structure suspending top mirror and stationary bottom mirror [0099]). Moving the top mirror reduces the cavity length and tunes the wavelength emitted. The gain material is optically pumped from an external pump laser.  It would have been obvious to one skilled in the art, e. g. an optical engineer, to apply the teaching of Cable, to the light sources in the  imaging system and method of Feldkhun as modified by Manni, to provide the required function of many similar light sources with different wavelengths. Further, a wide range of wavelengths is possible (Cable, Fig. 6 shows static tuning vs DC voltage).
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.



Conclusion
ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	

/ERIC L BOLDA/             Primary Examiner, Art Unit 3645